Exhibit 10.1
CORRECTIONS CORPORATION OF AMERICA
STOCK OPTION CANCELLATION AGREEMENT
     This STOCK OPTION CANCELLATION AGREEMENT (the “Agreement”) is by and
between Corrections Corporation of America, a Maryland corporation (the
“Company”), and John D. Ferguson (the “Employee”).
     WHEREAS, the Employee believes that it is in the best interest of the
Company and its stockholders to voluntarily cancel existing Company stock
options held by Employee set forth on Exhibit A (the “Cancelled Options”) that
have relatively low incentive or retention value at this time so that additional
shares become available for grant under the Company’s Amended and Restated 2000
Stock Incentive Plan and its 2008 Stock Incentive Plan (the “Stock Plans”),
which the Company may use for future equity grants to Company personnel in order
to recruit, retain and motivate such personnel; and
     WHEREAS, the Company is relying upon the Employee’s surrender and
cancellation of the Cancelled Options in making determinations about the future
grant of equity awards pursuant to the Stock Plans and otherwise in regard to
the administration of the Stock Plans.
     NOW, THEREFORE, the parties hereby agree as follows:
     Section 1. Cancellation of Options. The Employee hereby surrenders the
Cancelled Options for cancellation, and the Company hereby accepts such
surrender and cancellation. By execution of this Agreement, the parties have
taken all steps necessary to cancel the Cancelled Options.
     Section 2. No Expectation or Obligation. The Company and Employee
acknowledge and agree that the surrender and cancellation of the Cancelled
Options described herein shall be without any expectation of the Employee to
receive, and without imposing any obligation on the Company to pay or grant, any
cash, equity awards or other consideration presently or in the future in regard
to the cancellation of the Cancelled Options.
     Section 3. Miscellaneous. This Agreement contains all of the understandings
between the Company and Employee concerning the cancellation of the options. The
Company and Employee have made no promises, agreements, conditions, or
understandings relating to this subject matter, either orally or in writing,
that are not included in this Agreement. This Agreement may be executed in
counterparts, each of which when signed by the Company and the Employee will be
deemed an original and all of which together will be deemed the same agreement.
This Agreement shall be governed and construed exclusively in accordance with
the law of the State of Tennessee applicable to agreements to be performed in
the State of Tennessee to the extent it may apply.

 



--------------------------------------------------------------------------------



 



[signature page of Stock Option Cancellation Agreement]
     The Company and the Employee have caused this Agreement to be signed and
delivered as of the 12th day of August, 2010.

         
 
  CORRECTIONS CORPORATION OF AMERICA
 
       
/s/ John D. Ferguson
  By:   /s/ Damon T. Hininger
 
       
 
  Title:   President

2



--------------------------------------------------------------------------------



 



Exhibit A
Description of Cancelled Options

                                                        Grant     Grant     Qty
    Qty     Qty     Vesting     Date     Price     Granted     Vested    
Unvested     Schedule    
2/16/07(1)
    $26.53(3)       75,504         75,504         -       One third on the
anniversary date over a three-year period.    
2/20/08(2)
    $ 26.71           90,143         60,095         30,048       One third on
the anniversary date over a three-year period.    

TOTAL OPTIONS CANCELLED — 165,647
(1) Awarded from the Amended and Restated 2000 Stock Incentive Plan
(2) Awarded from the 2008 Stock Incentive Plan
(3) Adjusted for the 2-for-1 stock split on July 6, 2007

3